Citation Nr: 1642377	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-35 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a non-malignant thyroid nodule.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from September 1961 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

While the Veteran's request for a Board hearing was received by VA in January 2013, that request was withdrawn in a letter from the Veteran's representative in September 2016.


FINDINGS OF FACT

On September 23, 2016, the Veteran's representative notified VA, prior to the promulgation of a decision by the Board, that the Veteran desired to withdraw the issue on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for a non-malignant thyroid nodule.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).  

In the present case, the Veteran has withdrawn the issue of entitlement to service connection for a non-malignant thyroid nodule.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  

Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for entitlement to service connection for a non-malignant thyroid nodule is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


